       Case 2:18-cr-00365-JNP-BCW Document 180 Filed 02/08/19 Page 1 of 8




        IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                     CENTRAL DIVISION


    UNITED STATES OF AMERICA,

                Plaintiff,                          ORDER DENYING REQUEST FOR
                                                   RECONSIDERATION OF DETENTION
         vs.                                         AND MOTION FOR PRETRIAL
                                                      RELEASE ON CONDITIONS


                                                       Case No. 2:18-cr-00365-JNP-BCW
    JACOB KINGSTON, ISAIAH KINGSTON,
    and LEV DERMEN,                                            Judge Jill N. Parrish

                                                           Magistrate Brooke C. Wells
                Defendant.
                                                                       Ma



        This matter was referred to the undersigned by Judge Jill N. Parrish pursuant to 28 U.S.C

636(b)(1)(A).1 On January 31, 2019, the court heard argument on Defendant Isaiah Kingston’s

Request for Reconsideration of Detention2 and Defendant Jacob Kingston’s Motion for Pretrial

Release on Conditions.3 The court took the matters under advisement.4 After reviewing the

parties’ memoranda, and hearing argument the court DENIES both motions.

                                        BACKGROUND

        The original Indictment was filed in this matter on August 1, 2018.5 After Isaiah (Isaiah)

and Jacob (Jacob) Kingston were arrested, the government filed a Motion for Detention for


1
  ECF No. 59.
2
  ECF No. 117.
3
  ECF No. 122.
4
  See ECF No. 174.
5
  ECF No. 1.
      Case 2:18-cr-00365-JNP-BCW Document 180 Filed 02/08/19 Page 2 of 8



Jacob Ortell Kingston and Isaiah Elden Kingston.6 Isaiah opposed that motion on August 29,

2018.7 The court then held a detention hearing for Isaiah on August 31, 2018, and determined

the government had met its burden to detain him.8 Isaiah then requested a de novo review of the

undersigned’s detention order.9 Accordingly, District Judge Jill N. Parrish held a hearing on the

matter on September 12, 2018.10 After hearing evidence and reviewing the parties’ briefs, Judge

Parrish denied the motion for review of detention finding that pursuant to the four factors

enumerated in U.S. v. Cisneros, 328 F.3d 610, 616 (10th Cir. 2003), there “are no conditions of

release that will reasonably assure Mr. Kingston’s appearance.”11 At this juncture, Isaiah has

filed a Request for Reconsideration of Detention raising due process arguments not raised in his

prior motion for reconsideration.12

        After Jacob was arrested, the undersigned entered a temporary detention order as to

Jacob, and set a detention hearing for August 29, 2018.13 Because Jacob had not yet retained

counsel, the detention hearing set for August 29, 2018, was rescheduled to September 5, 2018.14

On August 31, 2018, Jacob again requested a continuance to September 17, 2018.15 On

September 17, 2018, the undersigned was informed Jacob had not yet retained counsel, and that

his counsel would move for a detention hearing once he was retained.16 Jacob filed his first

request for a detention hearing on January 4, 2019, by filing a Motion for Pretrial Release on




6
  ECF No. 9.
7
  ECF No. 19.
8
  ECF No. 37.
9
  ECF No. 35.
10
   ECF No. 57.
11
   ECF No. 58.
12
   ECF No. 117.
13
   ECF No. 10.
14
   ECF No. 25.
15
   ECF Nos. 31-32.
16
   ECF No. 55.
       Case 2:18-cr-00365-JNP-BCW Document 180 Filed 02/08/19 Page 3 of 8



Conditions.17

                                            LEGAL STANDARD

         Because this matter involves allegations of serious risk of flight and/or attempt to

obstruct justice, the Bail Reform Act requires that a hearing be held to determine whether any

condition or combination of conditions will assure the appearance of the defendants. 18 U.S.C. §

3142(e)(l). In determining whether there are no conditions that will reasonably assure the

defendants' appearance, the court shall "take into account the available information concerning–

1) the nature and circumstance of the offense charge ... ; (2) the weight of the evidence against

the person; (3) the history and characteristics of the person ... ; and (4) the nature and seriousness

of the danger to any person or the community that would be posed by the persons’ release .... "

18 U.S.C. § 3142(g). The government must prove a serious risk of flight by a "preponderance of

the evidence."18 And, the government must prove danger to the community by "clear and

convincing evidence."19

I.       Review of Isaiah’s Request for Reconsideration of Detention

         Pursuant to DUCrimR 57-15(a)(3), the undersigned is reviewing Isaiah’s request for

reconsideration. There are three avenues for review of pre-trial detention. First, the Bail Reform

Act provides that a defendant may move for the reopening of his bail hearing at any time before

trial upon showing “that information exists that was not known to the movant at the time of the

hearing and that has a material bearing on the issue whether there are conditions of release that

will reasonably assure the appearance of such person as required and the safety of any other

person and the community.” 20 Second, the Speedy Trial Act provides that “[t]he trial of any


17
   ECF No. 122.
18
   United States v. Cisneros, 328 F.3d 610, 613 (10th Cir. 2003).
19
   18 U.S.C. § 3142(f).
20
   18 U.S.C. § 3142(f)(2).
       Case 2:18-cr-00365-JNP-BCW Document 180 Filed 02/08/19 Page 4 of 8



person [detained pre-trial] . . . shall commence not later than ninety days following the beginning

of . . . detention.”21 The statute explicitly excludes “[t]he periods of delay enumerated in section

3161(h)” from this ninety-day clock.22 Failure to start trial within ninety days (excluding the

periods of delay enumerated in section 3161(h)),“through no fault of the accused or his

counsel[,] . . . shall result in the automatic review by the court of the conditions of release.”23

Third, a defendant may move for a review of his pre-trial detention under the Due Process

Clause.24 Isaiah moves to reopen his bail hearing under avenues one and three. Specifically,

Isaiah makes two main arguments: 1) due process concerns warrant pre-trial release; and 2) per

the Bail Reform Act, there is new information which supports pre-trial release. The court will

address each point below.

         The Tenth Circuit has explained that “at some point due process may require a release

from pretrial release or, at a minimum, a fresh proceeding at which more is required of the

government than is mandated by [the Bail Reform Act, 18 U.S.C.] § 3142.”25 In determining

when this point is reached, courts are to consider: “1) the length of detention; 2) the extent of the

prosecution’s responsibility for the delay of trial; and 3) the strength of the evidence upon which

the detention was based.”26 Here, Isaiah will have been detained nine months from the time he

was detained in August 2018, to the trial date of May 13, 2019. In support of his due process

argument, Isaiah relies on two out-of-circuit cases. In United States v. Archambault,27 although



21
   18 U.S. § 3164(a).
22
   Id.
23
   18 U.S.C. § 3164(c).
24
   United States v. Cos, 198 F. App’x 727, 732 (10th Cir. 2006) (holding that “at some point due process may
require a release from pretrial detention or, at a minimum, a fresh proceeding”).
25
   United States v. Accetturo, 783 F. 2d 382, 288 (10th Cir. 1986).
26
   Cos, 198 F. App’x at 732; see also United States v. Young, No. 2:12-CR-502-TCDBP, 2013 WL 12131300, at *2
(applying the Cos factors in evaluating a defendant’s motion for release from pre-trial detention after eleven months
in custody).
27
   240 F.Supp.2d 1082 (D.S.D. 2002).
         Case 2:18-cr-00365-JNP-BCW Document 180 Filed 02/08/19 Page 5 of 8



the court held pre-trial release was warranted, the circumstances there are distinguishable. In

Archambault, the defendant faced assault charges, had been detained almost 20 months, had

completed substance abuse treatment, and was awaiting decision on appeal of a motion to

dismiss involving the double jeopardy clause. The court was concerned Archambault would

serve a substantial portion of his sentence during the pre-trial detention. Such a risk is not

present here. Next, Isaiah relies on United States v. Vastola.28 In Vastola, 21 defendants were

facing an 18-month detention prior to commencement of a six-month trial in a complex drug

related case. There is no discussion of defendants’ flight risk or danger to the community, thus

that case is not helpful here.

           Applying the Cos factors here, there is no need for pre-trial release at this time. Isaiah

has been detained about five months. Any delays in the proceeding have been a result of the

complexity of the case, volume of discovery, Jacob’s requests for continuance and the

presumption the defendants want to be tried together. As determined by this court, and Judge

Parrish, the evidence of flight risk and danger to the community is strong in this case. The

government has previously presented evidence that Isaiah wired over $52 million in fraudulent

proceeds to Turkey, made false statements to the Southern District of New York to conceal

Washakie’s Turkish assets, exchanged text messages with an intermediary to hire an enforcer to

intimidate witnesses and bribe government officials, and was involved in a scheme to cycle more

than $588 million in order to promote fraud.

           Isaiah also asserts “new information” warrants pre-trial release. However, he did not

offer any “new” evidence or information to the undersigned. He simply argues he does not have

access to money or genuine ownership in Washakie. But at the prior hearings, the government



28
     652 F. Supp. 1446 (D.N.J. 1987).
         Case 2:18-cr-00365-JNP-BCW Document 180 Filed 02/08/19 Page 6 of 8



provided strong evidence that Isaiah is CFO and 50% owner of Washakie and that he initiated

wire transfers totaling $52 million to Turkish banks. Isaiah also argued he does not have

connections to Turkey––specifically that he was not involved in any of the transactions with

Turkish accounts. Again, given that evidence shows Isaiah personally transferred at least $52

million from Washakie’s accounts to Turkey, this suggests a “connection to Turkey.” Third,

Isaiah claims the intermediary related to payments for an enforcer and bribes to purported

government officials is “untrustworthy.” Again, the credibility of the intermediary is not at issue

at this juncture. The government relied on specific text messages between Isaiah and the

intermediary and there is no evidence before the court that the text messages were “cherry

picked, out of context or are incomplete.” Next, Isaiah argues other courts have not detained co-

conspirators in large fraud cases. But none of the cases cited by Isaiah involve the circumstances

here, such as $134 million dollars in transfers to accounts in Turkey, allegations of bribes or

perjured filings in other cases regarding the Turkish assets. Finally, Isaiah requests to be

released to treat cancer and ulcerative colitis. None of these arguments were “new” or based on

“new information.” Based on the foregoing, the undersigned DENIES Isaiah’s request to

reconsider his detention conditions.

II.        Jacob’s Motion for Pretrial Release on Conditions

           Jacob offered the court an 11-point proposal for his pre-trial release.29 It includes a $10

million dollar bond, home incarceration with GPS monitoring, surrendering his passport, travel

restrictions, and not contacting other witnesses. In support of his proposed pre-trial release

proposal, Jacob provided the court with a list of 13 cases from out-of-circuit courts that allegedly

involved “defendants with charges similar to Kingston.” However, upon the court’s request for



29
     ECF No. 22 at 5.
      Case 2:18-cr-00365-JNP-BCW Document 180 Filed 02/08/19 Page 7 of 8



citations, the court received bond release orders void of any facts or legal analysis. Thus, there is

no evidence in the record that any of the underlying cases involved matters with multi-

defendants, multimillion dollar fraud, flight risk or danger to the community. Thus, none of

these cases have precedential value.

       The crux of Jacob’s request for pre-trial release is that he is not a flight risk or danger to

the community. He claims he was not fleeing to Turkey when he was arrested because he had

purchased two-way tickets, he and his wife were accompanying his son and daughter-in-law on

their honeymoon, and the tickets were purchased 19 days after the government filed the original

indictment. Moreover, Jacob argues the government made the strategic decision to arrest him

and his family while they were boarding the flight to be able to argue “flight risk.” Next, he

asserts he cannot flee to Turley because his assets in Turkey are not liquid–they are tied up as

working capital in certain businesses. Finally, he claims there is no evidence to support the

position that due to his political ties in Turkey he would not be deported or extradited. Notably,

Jacob provided the court with a list of his trips to Malaysia and Turkey from May 2016 to June

2018, asserting he has traveled abroad for business and not fleeing. The list shows his trips

abroad in 2018 tripled the trips he took in 2016.

       In response, the government argues the risk of flight is substantial because Jacob faces a

maximum penalty of 417 years or life in prison. The government also asserts it is undisputed

Jacob wired at least $134 million in proceeds to Turkey. The government also argues Jacob’s

explanation for the timing and reason for his last trip to Turkey are peculiar. It appears Jacob

purchased the tickets to Turkey—to allegedly accompany his son on his honeymoon–just three

days before the trip. Also, since the original indictment was sealed, it is presumed Jacob did not

know about it when he purchased the flight tickets. The court acknowledges it would be unusual
      Case 2:18-cr-00365-JNP-BCW Document 180 Filed 02/08/19 Page 8 of 8



for parents and siblings to accompany a couple on their honeymoon to a country considered

dangerous by the State Department.

       Based on the totality of the evidence in the record, this court finds the government has

shown by a preponderance of the evidence that Jacob is a serious flight risk. First, given the

nature and circumstances of the charges, Jacob faces a potential sentence of 417 years to life.

Second, the evidence shows he has ties to Turkey (at the very least there is evidence of wire

transfers of $134 million from Washakie to bank accounts in Turkey). Third, Jacob submitted

false statements under oath to the Southern District of New York and was boarding a plane en

route to Turkey with members of his family at the time of his arrest. Finally, the government has

proffered evidence supporting allegations that Jacob threatened potential witnesses and tried to

bribe law enforcement officials. All of this supports a finding against pre-trial release under the

four Cos factors. Accordingly, the undersigned finds that the government has established by

clear and convincing evidence that Jacob is a serious flight and presents a danger to the

community. The 11-point proposal for his pre-trial release will not reasonably assure his

appearance at trial. Based on the foregoing, Jacob’s motion for pre-trial release on conditions is

DENIED.

                                             ORDER

       It is ORDERED that Defendant Isaiah Kingston’s Request for Reconsideration of

Detention [ECF No. 117] is DENIED, and Jacob Kingston’s Motion for Pretrial Release on

Conditions [ECF No. 122] is DENIED.

       DATED this 8 February 2019.



                                              Brooke C. Wells
                                              United States Magistrate Judge
